Citation Nr: 1008434	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for herpes genitalis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from May 1960 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
By that rating action, the RO assigned a 10 percent rating to the 
service-connected herpes genitalis, effective January 30, 2006--
the date VA received the Veteran's claim for increased 
compensation for this disability.  The Veteran appealed the RO's 
assignment of a 10 percent rating to the service-connected herpes 
genitalis to the Board.

By an October 2006 rating action, the RO assigned a 30 percent 
rating to the service-connected herpes genitals, effective 
January 30, 2006.  As the increase to 30 percent for the service-
connected herpes genitalis did not constitute a full grant of the 
benefits sought, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This appeal also stems from a December 2006 rating action, 
wherein the RO granted service connection for PTSD; an initial 30 
percent rating was assigned, effective June 23, 2005--the date VA 
received the Veteran's original claim for compensation for this 
disability.  The Veteran disagreed with the RO's assignment of an 
initial 30 percent evaluation to the service-connected PTSD to 
the Board.  

By a December 2007 rating action, the RO assigned a 50 percent 
rating to the service connected PTSD, effective June 23, 2005.  
As the increase to 50 percent for the service-connected PTSD did 
not constitute a full grant of the benefits sought, this issue 
remains in appellate status.  Id.  The RO also assigned a 
temporary total evaluation (TTE) to the service-connected PTSD 
due to the Veteran being hospitalized for this disability from 
June 25, to August 24, 2007; a 50 percent evaluation was assigned 
from September 1, 2007.  

On VA Form 9, dated and signed by the Veteran in early December 
2006, he maintained that he had tension and anxiety associated 
with his service-connected herpes genitalis that was both 
physically and emotionally disturbing.  The Board has liberally 
construed this statement as a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than PTSD, 
as secondary to the service-connected herpes genitalis.  (See VA 
Form 9, dated and signed by the Veteran in early December 2006).  
Also, in May and December 2007 statements to the RO, the Veteran 
raised the issues of entitlement to service connection for lung 
and skin disorders (other than the service-connected herpes 
genitalis and pseduofolliculitis (PFB) and eczema), each claimed 
as secondary to Agent Orange exposure, and sexual dysfunction 
secondary to medications for his service-connected PTSD, 
respectively.  As these service connection issues have not been 
developed for appellate review, they are REFERRED to the RO for 
appropriate action.  (See, VA Forms 21-4138, Statements in 
Support of Claim, dated and signed by the Veteran in May and 
December 2007). 

Finally, the Veteran canceled a hearing before a Veterans Law 
Judge to be conducted at the Roanoke RO in February 2008.  
Therefore, the request for a Board hearing at the RO is deemed 
withdrawn and the Board will continue with the appeal.  See 38 
C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that additional substantive development 
is necessary prior to appellate review of the claims of 
entitlement to increased and initial ratings in excess of 30 and 
50 percent for the service-connected herpes genitalis and PTSD, 
respectively.  

The Veteran contends that his service connected genital herpes 
and PTSD are more severely disabling than that reflected by the 
currently assigned 30 and 50 percent ratings, respectively.  VA 
fee basis examinations were conducted in March 2006 and November 
2007 to determine the current severity of the above-cited 
disabilities.  (See VA Fee Basis examination reports, dated in 
March 2006 and addendum (January 2007) and November 2007, 
respectively).  The Veteran has argued that since those 
respective examinations were conducted, his herpes genitalis and 
PTSD-related symptoms have increased in severity.  

Regarding his service-connected herpes genitalis, the Veteran has 
maintained that despite being prescribed the medication, 
Acyclovir, which he conceded was not an immuno-suppressive 
medication in accordance with VA's rating criteria, he has 
continued to have five to six painful outbreaks a year that have 
caused extreme pain.  The Veteran's herpes genitalis is currently 
evaluated pursuant to Diagnostic Code 7806.  Under this 
provision, ratings are assigned according to the percentage of 
the total/exposed areas affected, or by the treatment required 
for the disability. See § 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).  A review of the March 2006 VA fee basis examination 
report reflects that the percentage of the areas affected during 
outbreak was not provided because there were no signs of skin 
disease present upon physical evaluation of the Veteran.  Given 
the Veteran's recent complaints of having five to six outbreaks a 
year related to his service-connected herpes genitals, the Board 
finds that an additional examination is needed to provide the 
relevant information for rating purposes for this disability.  
Id. 

Concerning his service-connected PTSD, the Veteran maintains that 
he has continued to struggle with daily functioning due to his 
PTSD-related symptoms despite being prescribed another 
medication.  (See, VA Forms 21-4138, Statements in Support of 
Claims, dated and signed by the Veteran in mid-December 2007and 
August 2009).  In view of the Veteran's allegations of worsening 
of his PTSD- related symptoms since VA last examined him in 
November 2007, and that this examination report is over two years 
old, re-examination is necessary to verify whether there has been 
an improvement in the service-connected PTSD, or a material 
change in this disability.  38 C.F.R. § 3.327(a)(2009).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for his herpes genitalis and PTSD 
that is not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently contained 
in the claims files.  The RO/AMC should then 
obtain these records and associate them with 
the claims files.

2.  After a reasonable amount of time, or 
upon the Veteran's response, the RO/AMC will 
schedule the Veteran for VA infectious 
disease and psychiatric examinations by 
appropriate examiners to determine the 
current severity of the service-connected 
herpes genitalis and PTSD, respectively.  The 
following considerations will govern each 
examination:

a.  The claims files, and a copy of this 
remand, will be reviewed by each examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as a 
result of this remand.

b.  The infectious disease examiner must 
identify the manifestations of the Veteran's 
service-connected herpes genitalis and 
distinguish them from any other skin disorder 
found to be present (e.g., service-connected 
PFB and eczema, currently evaluated as 30 
percent disabling).

All areas of the body affected by the 
Veteran's herpes genitalis must be 
identified.  The percentage of the entire 
body affected, as well as the percentage of 
the exposed area of the body affected must be 
reported (e.g. more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected).

The infectious disease examiner must also 
report whether the Veteran's herpes genitals 
has required any constant or near-constant 
systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, within the 
previous 12-month period. 

c.  The psychiatric examiner, after 
conducting any necessary tests, should report 
a multi- axial diagnosis identifying all 
current psychiatric disorders, and offer an 
opinion of the extent to which the Veteran's 
service-connected PTSD results in social and 
occupational impairment.  All signs and 
symptoms of the service- connected PTSD 
should be reported in detail.  The multi-
axial assessment should also include a 
thorough discussion of Axis IV (psychosocial 
and environmental problems) and Axis V Global 
Assessment of Functioning score, with an 
explanation of the numeric code assigned.

d.  Each examiner's opinion should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved.

2.  The RO/AMC will then review the Veteran's 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full. If further action is 
required, it should be undertaken prior to 
any further adjudication of the remanded 
claims.

3.  Thereafter, the RO/AMC must review the 
claims files to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to an increased rating for 
genital herpes, currently evaluated as 30 
percent disabling, and entitlement to an 
initial rating in excess of 50 percent for 
PTSD must be readjudicated.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC) that address all the 
evidence received since the December 2007 
SSOC, and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review. 

The purposes of this remand is to assist the Veteran with the 
substantive development of his increased and initial evaluation 
claims on appeal.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his increased and 
initial evaluation claims.  His cooperation in VA's efforts to 
develop his claims including reporting for scheduled VA 
examinations, is both critical and appreciated. The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



